Citation Nr: 1429171	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  11-01 887	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for pes planus.

2. Entitlement to service connection for ulnar motor sensory neuropathy, left extremity, to include as secondary to a service-connected cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel



INTRODUCTION

The Veteran had active military service from May 1986 to September 1987, from January 1991 to August 1991 and from January 1998 to June 1998.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which, in pertinent part, denied service connection for ulnar motor sensory neuropathy, left upper extremity and pes planus.

The issue of entitlement to service connection for ulnar motor sensory neuropathy, left extremity is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's bilateral pes planus preexisted service and permanently increased in severity during active service.


CONCLUSION OF LAW

The criteria for service connection for pes planus have been met.  38 U.S.C.A. §§ 1111, 1131, 1137, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 
Service connection requires evidence showing: (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. § 1111.

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. §§ 1153, 1137; 38 C.F.R. § 3.306(a). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. §§ 1153; 38 C.F.R. §§ 3.304, 3.306(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran asserts that while pes planus pre-existed service, it was aggravated during service.

The Veteran's May 1986 enlistment examination noted findings of pes planus.  Hence, the presumption of soundness is not applicable.  38 U.S.C.A. § 1111, 1137. 

Having shown that the Veteran's bilateral pes planus pre-existed service, the next step is to determine if the disability was aggravated in service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Service treatment records (STRs) indicate that the Veteran had a foot injury in June 1987.

The Veteran was afforded a VA examination in May 2009.  At the time of the examination, the Veteran reported that he had persistent problems with his feet while in the military.  He specifically reported pain and aching after prolonged standing or walking and indicated that he is still suffering from those symptoms.  The examiner diagnosed pes planus.  Based on a review of medical records and examination of the Veteran, the examiner opined that it was at least as likely as not that the claimant's the pes planus was permanently aggravated by military service.  She noted that while in the military on a few occasions the Veteran was treated for nonspecific symptoms related to his feet.  She also noted that there is no history of fracture or other significant foot injury while in service.

The Veteran has competently and credibly reported the worsening of his bilateral pes planus during and since service.  See Falzone v. Brown, 8 Vet. App. 398 (2005).  Moreover, the VA examiner provided a positive opinion regarding aggravation of his condition.

Given the foregoing, all required elements to establish aggravation of a preexisting foot disability have been met.  Accordingly, all doubt with respect to this claim is resolved in favor of the Veteran, and service connection for pes planus is granted.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for pes planus is granted.


REMAND

The Veteran was provided a VA examination in August 2009 in connection with his claim of service connection for ulnar motor sensory neuropathy, left extremity.  The examiner did not express an opinion as to aggravation of the left ulnar neuropathy by the service connected cervical spine disability.  This opinion is needed.  38 C.F.R. § 3.310(b) (2013).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA examination to determine whether the current ulnar motor sensory neuropathy, left extremity is the result of his service-connected cervical spine disability.  The examiner should note review of the claims folder.

The examiner should answer the following questions:

Did the Veteran's cervical spine disability cause or aggravate his ulnar motor sensory neuropathy, left extremity?

If aggravated, is there medical evidence created prior to aggravation or between the time of aggravation and the current level of disability that shows a base line of the ulnar neuropathy prior to aggravation?

The examiner should provide reasons for the opinions.

If an opinion cannot be provided without resort to speculation, the examiner should provide reasons why this is so and state whether the inability to provide the needed opinion is due to the limits of medical knowledge of missing evidence.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

2.  If the benefit sought on appeal remains denied; issue a supplemental statement of the case.  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


